Martin, J.
delivered the opinion of the Court. We think the act of 1821, ch. 217, conclusive upon this case. By that act it is declared, “that from and after the passage of this act, no person or persons, not authorised to practice medicine and surgery by the laws of this state, &c. shall have power to recover any fees, or other remuneration, for any medicine given or disposed of, or for any services rendered or performed in the practice of medicine or surgery, or both, in any of the courts of law, or before any justice of the peace of this state; X’rovided that the defendant shall give ten days notice to the plaintiff or his attorney, that he intends to dispute the claim.” This áct went into operation on the 22d of February 1822, and em*94.braced all cases where the attempt to recover was subsequent to that time. The writ in this case issued in August 1822, and the defence set up could not be sustained, unless the notice required by the act had been given.
JUDGMENT AFFIRMED.